Citation Nr: 1526515	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss prior to April 11, 2011, and 50 percent thereafter.

2.  Entitlement to a compensable disability rating for residuals of a hemorrhoidectomy.

3.  Entitlement to service connection for ischemic heart disease, to include exposure to herbicides.
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic disorder without agoraphobia.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011 and August 2011 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequently, in a July 2014 rating decision, the RO assigned a 50 percent disability rating for the Veteran's service-connected bilateral hearing loss, effective April 11, 2011.  Because this grant does not represent the maximum benefit allowable, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of PTSD and panic disorder without agoraphobia.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the mental health issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and panic disorder without agoraphobia and listed it on the title page accordingly.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the most recent VA treatment records associated with the Veteran's electronic claims file are dated March 2011.  Both of the October 2013 statements of the case note that electronic treatment records from the VA Medical Center's (VAMC's) in Montgomery and Tuskegee dated from January 23, 2009 through June 11, 2013, were reviewed; however, such records are not associated with either Virtual VA or the Veterans Benefits Management System paperless claims processing system.  These VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, and because they are not currently available, they must be electronically obtained.  In addition, relevant ongoing medical records should be requested.

Regarding the Veteran's claim for an increased disability rating for bilateral hearing loss, the record shows that the Veteran was afforded a VA examination in July 2009.  The RO denied the increased rating claim in a June 2011 rating decision.  Subsequently, in a July 2014 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective April 11, 2011.  However, it was noted that the Veteran had been afforded a VA audiological examination in February 2014.  A review of the record does not reflect that the February 2014 VA audiological examination has been associated with the Veteran's electronic claims file.  The only record from February 2014 associated with the file that is relevant to the hearing loss claim is a "Hearing Handicap Inventory Without Hearing Aids" dated February 24, 2014.  As such, a remand is necessary to associate the complete audiology examination with the file.  

Regarding the Veteran's claim for an increased rating for residuals of a hemorrhoidectomy, a review of the claims file shows that the Veteran's last examination for his service-connected hemorrhoid disability was in July 2009, almost six years ago.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Regarding the Veteran's claim for service connection for an ischemic heart disability, to include exposure to herbicides, a review of the record shows that in its August 2011 rating decision, the RO conceded the Veteran's exposure to herbicides based on his service in Korea.  The RO denied the claim because it found no evidence of current ischemic heart disease.

Service treatment records are silent for complaints or treatment of a heart condition.  Post service treatment records show that in September 1994, the Veteran suffered from carotid sinus hypersensitivity with a long pause and second degree heart block with caused near syncope.  As a result, the Veteran received a pacemaker.  A May 2003 private treatment record shows that the Veteran suffered from cardiac arrhythmia.  The Veteran submitted statements from friends who noted that he had trouble with his heart.  

It is unclear whether the heart disability suffered by the Veteran can be characterized as ischemic heart disease.  As such, a VA examination is necessary to determine the nature and etiology of the Veteran's claimed heart disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (examination required when insufficient competent medical evidence is on file for the Secretary to make a decision on the claim).

A private psychological report dated in May 2009 shows that the private psychologist diagnosed the Veteran with PTSD.  The Veteran was afforded a VA PTSD examination in January 2011.  The VA examiner diagnosed him with panic disorder without agoraphobia and noted that the Veteran was exposed to an array of potential traumatic stressors during service.  The examiner found that it was not clear if the Veteran's experiences met the social and occupational criterion for PTSD.  It was also noted that the psychological testing did not support a diagnosis of PTSD.  The examiner could not assert that the Veteran at least as likely as not suffered from PTSD (DSM-IV) or other psychiatric disorders, to include panic attacks that are caused by military service.  

The Veteran submitted a correspondence received in June 2009 in which he stated that he had witnessed his friend, Douglas Bolin, die in Illisheim, Germany as a result of getting caught between two tanks.  He noted that Douglas Bolin was previously stationed at Ft. Knox, and was from Bakersfield, California.  The Veteran also noted that he was stationed at Ft. Wainwright, Alaska and was in an earthquake that occurred in August 1968.  He stated that he was stressed because he didn't know where his wife was at the time.  He also stated that while in Korea, he witnessed a soldier pick up a box which exploded, immediately killing him.  

In a correspondence in June 2010, the Veteran indicated that the incident in Germany occurred in January 1963.  He also stated that the incident in Korea occurred in either May or June of 1971 or 1972.

Although the VA examiner found the Veteran did not meet the criteria for a diagnosis of PTSD at the time of the examination in 2011, it is unclear if the Veteran has met the criteria for a diagnosis of PTSD at any time during the course of the appeal.  This is critically important as a Veteran can establish entitlement to service connection for a disability if the Veteran had the disability at any point during the course of the appeal, even if the disability had resolved by the time of adjudication, and in this case, there is a diagnosis of record in 2009.  On remand, a new VA examination is needed to address this matter.  If PTSD is found on the examination, then the AOJ must attempt to verify the Veteran's claimed stressors.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Electronically obtain all outstanding VA medical treatment records dated since March 2011 from the Montgomery and Tuskegee VAMCs, including the February 2014 VA audio examination report.  Any negative response should be in writing and associated with the claims file. 

2.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected hemorrhoid disability.  The electronic claim file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted. 

The examiner should provide a full description of the symptoms of the Veteran's hemorrhoid disability, to include the presence and severity of bleeding, anemia, fissures, and redundant tissue.  

The examiner should provide rationale for all opinions expressed. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability.  The examiner should review the entire claims file.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

a.  Identify all diagnosable heart disabilities suffered by the Veteran.

b.  Does the Veteran have ischemic heart disease?

c.  For any heart disease diagnosed other than ischemic heart disease, please opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed heart disability is related to the Veteran's period of active service, to include his exposure to herbicides.

The Veteran's exposure to herbicides is conceded.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  The Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether any psychiatric condition found to be present is related to service.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be conducted.  

The examiner is requested to provide a medical opinion concerning the following:

a. Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran met the criteria for a diagnosis of PTSD at any point during the course of the appeal, even if such disability subsequently resolved?  
b. If the examiner finds that the Veteran did not meet the criteria for a diagnosis of PTSD during the course of the appeal, he or she must explain why he or she finds the 2009 diagnosis of PTSD to be invalid.
c. If PTSD is diagnosed at any point during the course of the appeal, the examiner must identify the stressors upon which the PTSD diagnosis is made.
d. For any psychiatric disability diagnosed other than PTSD, the examiner must opine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the psychiatric disability either began during military service or is otherwise related to the Veteran's military service.  

A rationale for each opinion should be set forth in the report provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative. 

5.  If the VA examiner finds that the Veteran met the criteria for a diagnosis of PTSD at any point during the course of the appeal, the AOJ must attempt to corroborate the stressors upon which the diagnosis of PTSD is made, assuming the stressors are not of the type that do not have to be corroborated under the criteria described in 38 C.F.R. § 3.304(f).

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




